Citation Nr: 1340267	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ankylosing spondylitis.  



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1970 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the claims file was subsequently transferred to the RO in Reno, Nevada, and then to the RO in Jackson, Mississippi.

In September 2011, the Board remanded the case and directed the Reno, Nevada, RO to schedule the Veteran for a videoconference hearing.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO. VA will notify the Veteran if further action is required.


REMAND

The record reflects that, in an August 2010 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO in Reno, Nevada.  

In October 2010, the Veteran's representative submitted a request to update the Veteran's mailing address to an address in Dothan, Alabama.  In addition, in a January 2011 report of contact included in the claims file, the Veteran requested that a copy of his claims file be sent to him at his address in Dothan, Alabama.  

In September 2011, the Board remanded the case to the RO in Reno, Nevada, to schedule the Veteran for a videoconference hearing at the RO.  

In November 2011, the Veteran terminated his previous representation and submitted a completed VA Form 21-22, which appointed an attorney as his representative.  This form also indicated that his address had changed.  The attorney subsequently requested that the Veteran's claims file be transferred to the RO in Jackson, Mississippi.

The record reflects a temporary address in Tunica, Mississippi, that corresponds with the address provided in the November 2011 VA Form 21-22.

The Veteran was scheduled for a videoconference hearing in November 2013 at the RO in Montgomery, Alabama.  The Montgomery RO sent the Veteran a letter in September 2013 notifying him of the date and time of his scheduled hearing.  The Veteran failed to report for the proceeding; however, the record indicates that the notification letter was mailed to his previous address in Dothan, Alabama.  As such, it is not clear that he received notice of the scheduled hearing.

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2013).  Therefore, the Veteran should be scheduled for a videoconference hearing before the Board and be notified of the scheduled proceeding using his current address.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to verify the Veteran's current mailing address. 

2.  The RO should then take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



